Elliott, J.
The appellee filed a claim for $600 for services rendered as overseer of the poor from the 19th day of April, 1884, until the 15th day of April, 1886.
The appellant answered that the appellee was the duly elected and qualified township trustee, that all of the alleged services were rendered by him in his official capacity of trustee, and that before the commencement of this action he was allowed and paid out of the township fund two dollars per day for each and every day for which in his complaint and itemized statement he claims compensation. This answer is good, and the trial court erred in sustaining the appellee’s demurrer.
The question here presented is settled by the decision in Board, etc., v. Bromley, 108 Ind. 158, where it was said: “We further interpret the section under consideration to mean that, as applicable to both classes of service, an allowance of only two dollars can be made for an actual day’s service, without reference to the manner in which the day may have been divided between the two classes of service, and that, consequently, a township trustee is not entitled to *370receive, out of any fund, more than two dollars for official services performed during any one day.”
Filed Dec. 20, 1888.
This ruling is in harmony with the spirit of our statutes and our decisions, for their spirit is that compensation for official services can be recovered only in cases where it is clearly given by positive law.
Judgment reversed.